Citation Nr: 1703866	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left long finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to June 1986. 

Effective January 28, 2015, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected disorders. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the RO. The Veteran and his wife testified before the undersigned in a hearing at the RO in December 2012. A transcript of the hearing is in the claims file.

In an October 2014 decision, the Board, in pertinent part, denied an initial compensable rating for residuals of a left long finger fracture. The Veteran appealed the October 2014 decision that denied an initial compensable rating for a left long finger fracture to the U.S. Court of Appeals for Veterans Claims (Court). In an August 2015 Joint Motion for Partial Remand (JMR), the parties agreed that Board failed to address the applicability of 38 C.F.R. § 4.59, in light of the Veteran's complaints of painful motion of his left long finger and the Court's decision in Burton v. Shinseki, 25 Vet.App. 1 (2011). Further, the parties agreed that the Board failed to adequately address why the Veteran was not entitled to a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for residuals of his left long finger fracture.

In a March 2016 decision, the Board, in pertinent part, denied again an initial compensable rating for residuals of a left long finger fracture. The Veteran appealed the March 2016 decision to the Court. In a September 2016 JMR, the parties agreed that Board misapplied 38 C.F.R. § 4.59 by requiring objective medical evidence of painful motion or functional loss.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.


FINDING OF FACT

The Veteran's residuals of a left long finger fracture are characterized by pain.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent rating for residuals of a left long finger fracture are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5003, 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied in this case. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue. 

In addition, the Veteran was afforded a VA examination in connection with his claim for an increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination obtained is adequate with regard to the increased rating claim on appeal because the examination was performed by a medical professional, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating - Residuals of a Left Long Finger Fracture

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the left long finger disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran's left long finger fracture has been evaluated as 0 percent disabling under DC 5229 (index or long finger, limitation of motion). This assigns a 0 percent disability rating for limitation of motion of a major or minor index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; if extension is limited by no more than 30 degrees. A 10 percent disability rating is warranted for limitation of motion of a major or minor index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

In November 2010, a VA examiner noted the Veteran reported localized pain in the fracture point of his non-dominant left middle phalanx twice per day, lasting for around 30 minutes each time. He described the pain as aching and cramping, at a level of six out of ten, and said it was exacerbated by physical activity and relieved by rest. While the Veteran reported difficulty holding objects, the examiner noted the Veteran could tie shoelaces, fasten buttons, and pick up and tear paper without difficulty. On examination of hand dexterity, his left hand fingertips could approximate the proximal transverse crease of the palm. With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the left long finger was 0 cm, and the measurement between the pad of the left thumb and the left long finger was also 0 cm. His left hand strength was within normal limits. Range of motion of the left long finger was within normal limits; repetition was possible; and there was no additional limitation following repetition, including due to pain, fatigue, weakness, lack of endurance, or incoordination. There was also no ankylosis of the left long finger. Examination of the Veteran's other fingers, including range of motion tests, was also normal. The examiner noted that because of the left long finger fracture residuals, the Veteran could not lift more than 50 pounds. Left hand x-rays were abnormal, and the diagnosis was status post left index finger fracture with residuals and degenerative joint disease of the hand. The examiner stated that the objective factor of the disability was relatively normal range of motion with only mild proximal interphalangeal joint (PIP) pain. The examiner stated that the subjective factor of the disability was pain in the finger that was intermittent and occasional. 

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Petitti v. McDonald, 27 Vet.App.
415, 425 (2015) (holding that the trigger for a minimum disability rating is an actual painful, unstable or malaligned joint); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In light of the Veteran's report of pain in the fracture point of his left middle phalanx, given the VA's intention to recognize actually painful, unstable, or malaligned joints, the Board finds that the Veteran's left long finger symptoms approximates the criteria for an initial 10 percent rating. See 38 C.F.R. § 4.59. Accordingly, a 10 percent rating is warranted for residuals of a left long finger fracture and to that extent, the appeal is granted.

The Veteran's left long finger does not satisfy the criteria for a rating in excess of 10 percent rating under Diagnostic Code 5003, as the objective medical evidence of record does not show X-ray evidence of involvement of 2 or more minor joint groups with occasional incapacitating exacerbations. See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014) (holding that '"a minor joint group is affected" only when two or more joints suffer from limitation of motion").

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's left long finger disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The pain experienced in the left long finger is contemplated by 38 C.F.R. § 4.59 and the range of motion findings for the left long finger disability are included in the criteria found in the rating schedule for the disability. Because the schedular rating criteria are adequate to rate the left long finger disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected Veteran's left long finger disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Symptoms of the Veteran's left long finger disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's left long finger disability on his occupation and daily life. In the absence of exceptional factors associated with the left long finger disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Further, as noted, effective January 28, 2015, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected disorders. The issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) prior to January 28, 2015, is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

(ORDER ON NEXT PAGE)









ORDER

An initial 10 percent rating for residuals of a left long finger fracture is granted, subject to applicable criteria for payment of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


